Case 3:20-cv-00017-MMH-JBT Document 32 Filed 07/10/20 Page 1 of 7 PageID 386




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA


MERLIN KAUFFMAN,
an individual,                                       Case No. 3:20-cv-00017-MMH-JBT

       Plaintiff,
v.

TRANS-HIGH CORP.,
a New York corporation, and
HIGH TIMES HOLDING CORP.,
a Delaware corporation,

      Defendants.
_____________________________/

             DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES

       Defendants, TRANS HIGH CORPORATION, a New York corporation (“Trans High”)

and HIGH TIMES HOLDING CORPORATION, a Delaware corporation (“High Times”),

through undersigned counsel hereby file their Answer and Affirmative Defenses to the

Complaint of Plaintiff, MERLIN KAUFFMAN, and answer its numbered paragraphs as follows:

       1.      To the extent that Paragraph 1 of Plaintiff’s Complaint alleges any allegation

which warrant a response, DENIED.

       2.      The allegations in Paragraph 2 of Plaintiff’s Complaint contain legal conclusions

and no response is required, otherwise DENIED.

       3.      The allegations in Paragraph 3 of Plaintiff’s Complaint contain legal conclusions

and no response is required, otherwise DENIED. Defendants further note that the Master Service

Agreement referenced in Paragraph 3 of Plaintiff’s Complaint is a boilerplate agreement between

Web.com Group, Inc. and a “Customer”. Web.com Group, Inc. is not a party to this current

action and Plaintiff shares no privy with Web.com Group, Inc. As such, Plaintiff cannot avail

the Master Service Agreement as governing where this action must be brought. Finally,
Case 3:20-cv-00017-MMH-JBT Document 32 Filed 07/10/20 Page 2 of 7 PageID 387




Defendants will let the document referred to in the allegations contained in paragraph 3 of the

Plaintiff’s Complaint speak for itself.

        4.      Deny possessing knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 4 of Plaintiff’s Complaint.

        5.      As and for a response to Paragraph 5 of Plaintiff’s Complaint, ADMIT that

Defendant Trans High Corporation is a New York corporation, otherwise DENIED.

        6.      As and for a response to Paragraph 6 of Plaintiff’s Complaint, ADMIT that

Defendant Hightimes Holding Corp. is a Delaware corporation, otherwise DENIED.

        7.      ADMITTED.

        8.      Deny each and every allegation contain in Paragraph 8 of Plaintiff’s Complaint.

        9.      As and for a response to Paragraph 9 of Plaintiff’s Complaint, ADMIT that

Defendant Trans High Corporation owns the Domain name 420.com, Deny knowledge or

information sufficient to form a belief as to who the Domain Name 420.com is currently

registered with, otherwise DENIED.

        10.     The allegations in Paragraph 10 of Plaintiff’s Complaint contain legal

conclusions and no response is required, otherwise DENIED.

        11.     The allegations in Paragraph 11 of Plaintiff’s Complaint contain legal

conclusions and no response is required, otherwise DENIED. Specifically, Plaintiff was put on

notice than any purchase of the Domain Name 420.com was subject to Defendants’ board

members’ approval, which approval was never obtained.

        12.     The allegations in Paragraph 12 of Plaintiff’s Complaint contain legal

conclusions and no response is required, otherwise DENIED.

        13.     The allegations in Paragraph 13 of Plaintiff’s Complaint contain legal
Case 3:20-cv-00017-MMH-JBT Document 32 Filed 07/10/20 Page 3 of 7 PageID 388




conclusions and no response is required, otherwise ADMIT that Plaintiff sent money to

Defendant High Times Holding Corp., otherwise DENIED.

       14.     The allegations in Paragraph 14 of Plaintiff’s Complaint contain legal

conclusions and no response is required, otherwise DENIED.

       15.     The allegations in Paragraph 15 of Plaintiff’s Complaint contain legal

conclusions and no response is required, otherwise DENIED.

       16.     The allegations in Paragraph 16 of Plaintiff’s Complaint contain legal

conclusions and no response is required, otherwise DENIED.

       17.     Deny each and every allegation contained in Paragraph 17 of Plaintiff’s

Complaint.

       18.     Deny each and every allegation contained in Paragraph 18 of Plaintiff’s

Complaint.

       19.     The allegations in Paragraph 19 of Plaintiff’s Complaint contain legal

conclusions and no response is required, otherwise DENIED.

       20.     Defendants repeat each and every response to each and every allegation of

Plaintiff’s Complaint which is realleged in Paragraph 20.

       21-26. Deny each and every allegation contain in Paragraphs 21, 22, 23, 24, 25, 26 of

Plaintiff’s Complaint.

       27.     The allegations in Paragraph 27 of Plaintiff’s Complaint contain legal

conclusions and no response is required, otherwise DENIED.

        DENIAL OF ALL ALLEGATIONS NOT SPECIFICALLY ADMITTED

       Defendants deny all allegations in the Complaint, including prayers for relief, not

specifically admitted herein.
Case 3:20-cv-00017-MMH-JBT Document 32 Filed 07/10/20 Page 4 of 7 PageID 389




                                   AFFIRMATIVE DEFENSES

        Defendants, by and through their undersigned counsel, and pursuant to the Federal Rules

of Civil Procedure, hereby state their Affirmative Defenses to the Complaint as follows:

                                    First Affirmative Defense

        Defendants affirmatively allege and assert that Plaintiff’s Complaint fails to state a cause

of action upon which relief can be granted.

                                   Second Affirmative Defense

        Defendants affirmatively allege and assert that this Court does not have the authority to

hear this matter as Venue is not proper.

                                    Third Affirmative Defense

        This Court does not have jurisdiction over this matter due to the lack of Personal

Jurisdiction of the parties and the lack of Subject Matter Jurisdiction.

                                   Fourth Affirmative Defense

        Defendants affirmatively allege and assert that no cause of action for breach of contract

exists because no contract was ever legally formed.

                                    Fifth Affirmative Defense

        Defendants affirmatively allege and assert that Plaintiff’s causes of action are barred

because of failure of consideration.

                                    Sixth Affirmative Defense

        Defendants affirmatively allege and assert that Plaintiff’s causes of action are barred

because Adam Levin never had actual or apparent authority to enter into such contract, and

Plaintiff was on notice of same.
Case 3:20-cv-00017-MMH-JBT Document 32 Filed 07/10/20 Page 5 of 7 PageID 390




                                  Seventh Affirmative Defense

        Defendants affirmative allege and assert that Plaintiff’s causes of action are barred

because Plaintiff acted in bad faith.

                                  Eighth Affirmative Defense

        Defendants affirmatively allege and assert that Plaintiff’s causes of action are barred

because of unconscionability.

                                   Ninth Affirmative Defense

        Defendants affirmatively allege and assert that Plaintiff’s causes of action are barred by

the statute of frauds.

                                   Tenth Affirmative Defense

        Defendants affirmatively allege and assert that Plaintiff’s causes of action are barred by

the doctrine of estoppel.

                                 Eleventh Affirmative Defense

        Defendants affirmatively allege and assert that Plaintiff’s causes of action are barred by

the doctrine of unclean hands.

                                  Twelfth Affirmative Defense

        Without conceding that Plaintiff has suffered any damages as a result of any purported

wrongful act by Defendants, Defendants affirmatively allege and assert that Plaintiff has failed

to mitigate its damages.

                                 Thirteenth Affirmative Defense

        Defendants affirmatively allege and assert that some or all of the damages or losses

alleged in the Complaint were cause, if at all, by Plaintiff’s own actions and conduct. Therefore,

any recovery against Defendant, if any must be reduced by the amount of such damage and loss
Case 3:20-cv-00017-MMH-JBT Document 32 Filed 07/10/20 Page 6 of 7 PageID 391




cause by Plaintiff.

        Defendants reserve the right to assert other defenses and/or to further allege additional

facts as further information becomes available.

        WHEREFORE, Defendants, TRANS HIGH CORPORATION and HIGH TIMES

HOLDING CORPORATION, respectfully request that the Court enter judgment in its favor and

against the Plaintiff, MERLIN KAUFFMAN, awarding Defendants their reasonable attorneys’

fees and costs, and granting such other and further relief as the Court deems just and proper.

Dated: July 10, 2020

                                                               Respectfully submitted,

                                                               THE BEHAR LAW FIRM, P.A.
                                                               Attorneys for Defendants
                                                               3323 N.E. 163rd Street, Suite 402
                                                               North Miami Beach, FL 33160
                                                               Tel: (786) 735-3300
                                                               Fax: (786) 735-3307
                                                               hrb@beharlegal.com
                                                               sms@beharlegal.com
                                                               np@beharlegal.com

                                                          By: s /Samuel M. Sheldon
                                                              Howard R. Behar
                                                              Florida Bar No. 54471
                                                              Samuel M. Sheldon
                                                              Florida Bar No. 54088

                                                               and

                                                               Michael J. Kapin, pro hac vice
                                                               application pending
                                                               KAPIN PLLC
                                                               1133 Broadway, Suite 1001
                                                               New York, NY 10010
Case 3:20-cv-00017-MMH-JBT Document 32 Filed 07/10/20 Page 7 of 7 PageID 392




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 10, 2020, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system which will send notification of electronic filing

to all counsel of record.

                                                           s/ Samuel M. Sheldon_
                                                           Samuel M. Sheldon
